Citation Nr: 0418555	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  02-15 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1953 to September 1975.  This case comes before the 
Board of Veterans' Appeals (Board) from a January 2002 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington.


FINDINGS OF FACT

1.  The onset of the veteran's hypertension occurred during 
his active service.  

2.  The veteran is not shown to have served in Vietnam or to 
have been exposed to an herbicide agent during service.

3.  The veteran's diabetes was not manifested in service or 
during his first postservice year, and is not shown to be 
related to his service.

4.  The veteran has Level I hearing acuity in the right ear, 
and Level II hearing acuity in the left ear.  


CONCLUSIONS OF LAW

1.  Service connection for hypertension is warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2003).

2.  Service connection for diabetes mellitus is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 
1137, 5103 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.313 (2003).

3.  A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.85, Diagnostic Code (Code) 6100 (2003).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  The Board finds that all pertinent mandates of the 
VCAA and implementing regulations are met.  

Well-groundness is not an issue; these matters have been 
addressed on the merits.  The veteran was notified why 
service connection for diabetes and hypertension was denied 
and why a noncompensable rating was assigned for his hearing 
loss in the January 2002 RO rating decision and in a 
September 2002 statement of the case (SOC).  The RO properly 
provided notice to the veteran regarding the "downstream" 
issue seeking increased rating in the SOC, and in an August 
2003 supplemental SOC.  See VAOPGCPREC 8-2003.  

A February 2001 letter (before the rating appealed) provided 
VCAA mandated information, to include advising the veteran of 
his and VA's respective responsibilities in claims 
development.  While the February 2001 letter advised the 
veteran that he should submit additional evidence in support 
of his claims within 60 days, it also indicated that all 
evidence received within a year would be considered.  
Everything submitted to date has been accepted for the 
record, and considered.  As to notice content, the February 
2001 letter advised the veteran what type of evidence, to 
include medical records, was necessary to establish 
entitlement to the benefits sought, in essence everything 
pertinent to the claim (and, by inference, that he should 
submit such evidence if he had it).  He has received all 
essential notice, and is not prejudiced by any technical 
notice deficiency along the way.  

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and private treatment 
records.  The RO sought to verify the  claim that the veteran 
traveled to and from Vietnam while serving aboard a carrier 
off the coast of Vietnam.  The National Personnel Records 
Center responded in June 2003 that there was no documentation 
that this occurred.  VA examinations have been conducted.  
The veteran has not identified any records outstanding 
pertinent to the matters at hand.  All of VA's due process, 
notice, and assistance duties, including those mandated by 
the VCAA, are met.  The veteran is not prejudiced by the 
Board proceeding with appellate review at this point.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Factual Background

Service medical records show elevated blood pressure readings 
in April 1964 (140/90), June 1975 (148/90, 140/95 and 128/96) 
and August 1975 (126/94).  Hypertension was not noted on 
service enlistment examination.  Moderate bilateral high 
frequency hearing loss was noted at the time of the veteran's 
June 1975 separation examination.  

Postservice private medical records include a June 1992 
examination report showing diagnoses of hypertension and 
diabetes mellitus.  It was noted that the veteran had a 
history of hypertension prior to 1989.  An April 1996 
outpatient treatment record shows diagnoses of Type II 
diabetes and hypertension.  A September 1997 outpatient 
treatment record reveals a diagnosis of Type II diabetes.  A 
June 1998 outpatient treatment record reflects diagnoses of 
Type II diabetes, inadequately controlled, and hypertension.  
A December 1999 outpatient treatment record shows a diagnosis 
of sensory neural hearing loss.  Additional private medical 
records, dated to 2003, show continuing treatment for 
hypertension and diabetes. 

On December 2001 VA diabetes mellitus examination it was 
noted that hyperglycemia was referred to on discharge 
physical as borderline, and that the veteran was advised 
about diet and exercise.  It was also noted that the veteran 
started taking medications about 15 years ago.  The examiner 
also included a finding of arterial hypertension since 
discharge.  Several elevated blood pressure findings from the 
veteran's period of service were cited.  Type II diabetes 
mellitus and arterial hypertension were diagnosed.  The 
examiner opined that the veteran's hypertension was 
documented to "begin in the service."  

On December 2001 VA audiological evaluation the veteran's 
medical history included a reference to extensive aircraft 
noise exposure.  Right ear puretone thresholds in the 
frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (Hz) were 
15, 35, 45 and 45 decibels, respectively, for an average of 
35 decibels.  Speech audiometry revealed speech recognition 
ability of 96 percent in the right ear.  Left ear puretone 
thresholds in corresponding frequencies were 35, 50, 60 and 
65 decibels, respectively, for an average of 53 decibels.  
Speech recognition ability in the left ear  was 100 percent.  
Mild to moderate right ear sensorineural hearing loss and 
mild to moderately severe left ear sensorineural hearing loss 
were diagnosed.  

On May 2003 VA fee-basis audiological evaluation, right ear 
puretone thresholds averaged 38 decibels.  Right ear speech 
recognition ability was 96 percent.  Left ear puretone 
thresholds averaged 49 decibels.  Left ear speech recognition 
ability was 88 percent.  Bilateral mild to moderate sloping 
sensorineural hearing loss in the mid to high frequencies was 
diagnosed.  

Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  In order to establish service 
connection for a claimed disability, there must be (1)  
medical evidence of a current disability; (2)  medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3)  medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for certain chronic 
diseases, including hypertension and diabetes mellitus, if 
they become manifest to a degree of 10 percent or more within 
one year of separation from active service.  38 U.S.C.A. 
§§ 1112(a)(1), 1113; 38 C.F.R. §§ 3.307, 3.309(a).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  
VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 61 Fed. Reg. 414421 (1996).

Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.313(a).  The VA General 
Counsel has determined that the regulatory definition 
requires that an individual actually have been present within 
the boundaries of the Republic.  VAOPGCPREC 27-97.  
Specifically, the General Counsel has concluded that in order 
to establish qualifying service in Vietnam, a veteran must 
demonstrate actual duty or visitation in the Republic of 
Vietnam.  Id.  Service on a deep water naval vessel in waters 
off the shore of the Republic of Vietnam, without proof of 
actual duty or visitation in the Republic of Vietnam, does 
not constitute service in the Republic of Vietnam.  Id.

Disability ratings are determined by application of a 
schedule of ratings based on reduction of earning capacity 
due to a specific disability.  38 U.S.C.A. § 1155. 
Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests, together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability for bilateral 
service-connected hearing loss, the Rating Schedule 
establishes eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §  4.85, Code 6100.

As this case involves an appeal of the initial rating 
assigned with the grant of service connection, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  However, it is 
not shown that the veteran's hearing loss disability has 
varied critically in severity during the appeal period.  
Consequently, there is no evidentiary basis for "staged 
ratings".  The rating assigned is based on the maximum level 
of hearing loss shown during the appellate period.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.





Analysis

Hypertension

Hypertension was not noted when the veteran was examined for 
induction, and by law he is entitled to a presumption that he 
was free of such disease on service entrance.  38 U.S.C.A. 
§ 1111.  Elevated blood pressure readings were first noted in 
service.  The veteran is currently being treated for 
hypertension.  The most comprehensive reported expert review 
of the veteran's hypertension (by the December 2001 VA 
examiner) produced the opinion that the hypertension "was 
documented to begin in the service."  This opinion is 
consistent with the medical evidence outlined above, and is 
the most competent evidence regarding a nexus between the 
veteran's and his service.  As it supports the veteran's 
claim, service connection for hypertension is warranted.   

Diabetes Mellitus

At the outset it is noteworthy that while the veteran had 
asserted in November 2001 (see VA Form 119, Report of 
Contact) that he was not claiming that his diabetes is due to 
Agent Orange exposure, and that while he served aboard 
aircraft carriers in the Navy he was never exposed to Agent 
Orange (see report of December 2001 VA diabetes mellitus 
examination), it was later alleged (see statement in lieu of 
VA Form 1-646) that the veteran made a visit to Da Nang.  
Accordingly this theory of entitlement must also be 
addressed.  

The RO attempted to verify the allegation that the veteran 
visited (or passed through) Da Nang, and thus had visitation 
in the Republic of Vietnam.  The response received was that 
there was no evidence (no orders cut) verifying such event.  
As that is the only allegation of the veteran's presence in 
Vietnam, it is not shown that he served in Vietnam.  Hence, 
he is not entitled to the presumptive provisions of 
38 U.S.C.A. § 1116.   

Regarding alternative bases for establishing service 
connection, there is no competent evidence that diabetes 
mellitus was manifested in service or in the first 
postservice year, nor is there any competent (medical) 
evidence relating the diabetes to service.  The earliest 
diagnosis of this disease in the record is in 1992; and in 
December 2001, the veteran indicated that he had been taking 
medication for the disease for approximately 15 years.  
Accordingly, service connection for diabetes on the basis 
that it was incurred or aggravated in service, or that it may 
be presumed to have been incurred in service (as a chronic 
disease) is not warranted 

The preponderance of the evidence is against the veteran's 
claim.  Hence, the "benefit of the doubt" rule does not 
apply.  38 U.S.C.A. § 5107(b).

Bilateral Hearing Loss Rating

The greatest degree of hearing loss shown in the record (by 
official audiometry) was on May 2003 VA fee-basis audiometry.  
The average puretone thresholds then shown (37.5 decibels, 
right ear; 48.75 decibels, left ear) along with 
discrimination scores then shown ( 96 percent, right ear; 88 
percent, left ear) correspond to hearing acuity levels of I 
in the right ear and II in the left ear.  38 C.F.R. § 4.85, 
Table VI.   Such levels of hearing acuity warrant a 
noncompensable rating under Code 6100.  38 C.F.R. § 4.85, 
Table VII.  

While 38 C.F.R. § 4.86 provides for alternate means of rating 
when certain facts or hearing patterns are shown, such 
patterns are not shown in the instant case.  

Disability ratings for hearing impairment are derived by a 
mechanical application of VA's Schedule for Rating 
Disabilities (Rating Schedule) to the numeric designations 
assigned after audiometric evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Here, such 
mechanical application results in a noncompensable rating.  






ORDER

Service connection for hypertension is granted.

Service connection for diabetes mellitus is denied.  

A compensable rating for bilateral hearing loss is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



